DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 January 2021 has been considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  the period at the end of the claim is missing.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the claim is a method claim and should depend on claim 9, not 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Song (WO 03016062) in view of Joshi et al. (US 2018/0236120 – hereinafter Joshi.)
Regarding claim 1, 	
	Song discloses a refill container [10 in fig. 1], comprising: 
a reservoir [60 in fig. 1] to house a volume of print compound [L in fig. 1; page 6, line 28 through page 7, line 3]; 
a chamber [22a in fig. 1] to house a pressurized fluid [page 5, lines 12-14 and 23-29]; 
a wall [22/24/40 in fig. 1] to separate the reservoir from the chamber [as seen in fig. 1]; and 
a pressure release device [32 in fig. 1] to create a fluid path between the chamber and the reservoir such that the pressurized fluid flows into the reservoir to mix with the volume of print compound [page 5, lines 18-29]; and 
a trigger [34 in fig. 1] to activate the pressure release device [page 5, lines 18-29.]

	Song fails to expressly disclose wherein the pressurized fluid that flows into the reservoir mixes with the volume of print compound.

	However, Joshi teaches a substance delivery apparatus where the liquid [132] inside a chamber is either in contact with pressurized air [134 in figs. 3 and 4], or enclosed in a flexible container [142 in fig 4; see the different embodiments in figs. 3 and 4.] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider as an alternative to the flexible container in Song, controlling the pressure of a reservoir containing a printing compound by putting in contact the pressurized air with the printing compound as taught by Joshi for the purpose of simplifying the design of the reservoir and allowing the pressurized air to directly and efficiently affect the liquid inside said reservoir.

Regarding claim 2, 	
	In the obvious combination, Song further discloses wherein the pressurized fluid is selected from: 
a pressurized gas [page 5, lines 12-29; page 6, line 28 through page 7, line 3; only one option needed for the limitation to be met as written]; and 
a fluid that is liquid under pressure and gaseous at standard temperature and pressure.

Regarding claim 3, 	
	In the obvious combination, Song further discloses wherein: 
the chamber is a sealed chamber; 
the wall is a membrane; and 
the pressure release device ruptures the membrane [page 5, lines 18-29.]

Regarding claim 4, 	
	In the obvious combination, Joshi further discloses wherein: 
the chamber is a sealed chamber [as seen in figs. 3-4]; 
the wall comprises a valve [mentioned in paragraph 0053]; and 
the pressure release device opens the valve [as applied to the Song disclosure.]

Regarding claim 5, 	
	Song further discloses wherein: 
the chamber houses a vessel [24 in fig. 1] in which the pressurized fluid is stored; 
the vessel is selected from at least one of: 
a rupturable bag to be ruptured by the pressure release device [page 5, lines 18-29]; and 
a rigid vessel with a valve to be opened by the pressure release device; and 
the wall holds the vessel in place during pressure release and is permeable such that pressurized fluid passes through [only one option needed for the limitation to be met as written.]

Regarding claim 6, 	
	Song further discloses wherein the trigger performs at least one of translation and rotation to activate the pressure release device [page 5, lines 18-29].

Regarding claim 7, 	
	Song further discloses wherein the pressure release device comprises at least one of: 
a lever to displace a portion of the wall; and 
a device to pull the wall away from reservoir sidewalls [as seen in fig. 1; page 5, lines 18-29; only one option needed to meet claim as written.]

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Silverbrook (US 2006/0238582.)
Regarding claim 8, 	
	Song discloses the claimed limitations as set forth above but fails to expressly discloses the refill container further comprising a security device including information to authenticate the refill container.

	However, Silverbrook discloses a method for refilling a removable inkjet cartridge including the steps of mating the removable inkjet cartridge to a complementary inkjet cradle, mating a refill cartridge to the removable inkjet cartridge, verifying the authenticity of the removable inkjet cartridge, verifying the authenticity of the refill cartridge; and subsequently operating the cradle on the basis of the verification steps [paragraphs 0007-0018.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Song invention to include an authentication method in the apparatus as taught by Silverbrook for the purpose of enabling operation only when the cartridge is authenticated so that printing quality is not negatively affected.   

Regarding claim 9, 	
	On the obvious combination, Song discloses a method, comprising: 
a refill container [10 in fig. 1] coupled to a printing system [100 in fig. 1], wherein the refill container includes a chamber [22a in fig. 1] and a reservoir [60 in fig. 1] to house a volume of print compound; 
agitating the print compound via introduction of a pressurized fluid from the chamber to the reservoir [page 5, line 1 through page 7, line 3]; and 
receiving the print compound in a printing system reservoir [1 in fig. 1],
whereas Silverbrook discloses authenticating the refill container [paragraphs 0007-0018] to enable operations made by the printer.

Regarding claim 10, 	
	In the obvious combination, Silverbrook further discloses wherein insertion of the refill container into the printing system triggers authentication and agitation [paragraphs 0007-0018.]

Regarding claim 11, 	
	In the obvious combination, Silverbrook further discloses wherein authenticating the refill container is separate from an insertion of the refill container to the printing system [paragraphs 0007-0018.]

Regarding claim 12, 	
	In the obvious combination, Silverbrook further discloses the method further comprising providing an indication of a seal between the refill container and the printing system reservoir; and 
wherein authentication of the refill container and introduction of the pressurized fluid into the reservoir are responsive to the indication of the seal [if the refill container is not properly installed, the apparatus will not perform it’s intended function.]

Regarding claim 13, 	
	In the obvious combination, Song further discloses the method further comprising retracting a mechanical device that impedes a trigger [34 in fig. 1] of a pressure release device [32 in fig. 1; page 5, lines 18-29]; and 
wherein the cap locks into place following activation of the pressure release device [as applied in the obvious combination.]

Regarding claim 14, 	
	In the obvious combination, Song discloses a refill container [10 in fig. 1], comprising: 
a reservoir to house a volume of print compound used in a printing system; 
a reservoir [60 in fig. 1] to house a volume of print compound [L in fig. 1; page 6, line 28 through page 7, line 3]; 
a chamber [22a in fig. 1] to house a pressurized fluid [page 5, lines 12-29]; 
a wall [22/24/40 in fig. 1] to separate the reservoir from the chamber [as seen in fig. 1]; and 
a pressure release device [32 in fig. 1] to create a fluid path between the chamber and the reservoir such that the pressurized fluid flows into the reservoir to agitate the volume of print compound [page 5, lines 18-29; to release the ink through the outlet]; 
a cap [20 in fig. 1] comprising a trigger [34 in fig. 1] to activate the pressure release device [page 5, lines 18-29]; and 
whereas Silverbrook discloses a security device including information to authenticate the refill container [[paragraphs 0007-0018.]

Regarding claim 15, 	
	In the obvious combination, Song further discloses wherein: 
the chamber comprises: 
a first sub-chamber [24 in fig. 1] to include a first liquid; and 
a second sub-chamber [50 in fig. 1] that includes a second liquid; and 
a rupturing of a seal between the first sub-chamber and second sub- chamber allows the first liquid and second liquid to mix and convert into a gaseous form [page 5, line 1 through page 7, line 3.]

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853